DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7- 9, 11, 12, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 8784102 B1) in view of Williamson et al. (GB 2132077 A).
[AltContent: textbox (Guard)][AltContent: textbox (Guard)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Treatment cup)][AltContent: arrow][AltContent: textbox (Handle)]
    PNG
    media_image1.png
    244
    469
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Narrow portion)][AltContent: textbox (Enlarged portion)][AltContent: arrow][AltContent: textbox (Elongated body member)][AltContent: ][AltContent: arrow][AltContent: textbox (Guard)][AltContent: arrow][AltContent: textbox (Treatment cup)]
    PNG
    media_image2.png
    280
    261
    media_image2.png
    Greyscale


Regarding claim 1, Kumar discloses a rotating dental tool, including: 
a handle (see col. 4, line 63 through col. 5, line 2); 
a treatment cup (200) coupled to the handle; and 
a guard (340) configured to interact with a discharge material on an outside surface of the treatment cup and prevent the discharge material from building up on at least a portion of the treatment cup (200) (see annotated Fig. 11 above and col. 1, lines 63-65 and Abstract – “the wiper removes slurry as the prophy cup rotates during a dental cleaning procedure to further reduce the quantity of fluid ejected from the surface during the procedure”), 
wherein at least a portion of the guard are disposed transverse to an axis of rotation of the treatment cup.
However, Kumar does not disclose that the guar includes a plurality of bristles that at least a portion are disposed transverse to the axis of rotation of the treatment cup.
[AltContent: arrow][AltContent: textbox (Plurality of bristles)][AltContent: arrow][AltContent: textbox (Brush)][AltContent: arrow][AltContent: textbox (Blade)][AltContent: arrow][AltContent: textbox (Wiper)]
    PNG
    media_image3.png
    337
    458
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Plurality of bristles)][AltContent: arrow][AltContent: textbox (Brush)][AltContent: arrow][AltContent: textbox (Blade)]
    PNG
    media_image4.png
    289
    443
    media_image4.png
    Greyscale

Williamson et al. teaches a wiper assembly including a brush (27) including a plurality of bristles (29) configured to loosen particles over a curved surface of a windshield (W) prior to the blade (11) portion of the wiper pass over the windshield (w) in this way preventing clogging (see annotated Fig. 2 and 3, and page 2, line 120 through page 3, line 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Kumar, by adding the brush with the plurality of bristles of Williamson, in order to loosen the particles coming out of the treatment cap before the blade of the guard remove them from outside surface of the treatment cap in this way preventing clogging. 
Regarding claims 2, 4, 12 and 14:
Regarding claims 2 and 12, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 11 respectively.  
However, Kumar/Williamson does not disclose that the bristles are arranged in two rows.
Regarding claims 4 and 14, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 11 respectively.  
However, Kumar/Williamson does not disclose that the bristles are arranged in three rows.  
On the other hand, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the brush with two to three rows of bristles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of rows involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Regarding claims 7, 8, 17 and 18:
Regarding claims 7 and 17, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 11 respectively.  
However, Kumar/Williamson does not disclose that the plurality of bristles including between three and eighteen bristles, inclusive.  
Regarding claims 8 and 18, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 11 respectively.  
However, Kumar/Williamson does not disclose that the plurality of bristles includes between five and eleven bristles, inclusive.  
On the other hand, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the brush with the plurality of bristles including between five and eleven bristles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of bristles involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 9 and 19, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 11 respectively, and where Kumar further discloses that the guard includes an elongated body member with an enlarged portion at one end and a narrow portion at an opposite end (see annotated Fig. 11 above).  
Regarding claim 11, Kumar discloses a discharge guard (340) (see annotated Fig. 11 above and col. 1, lines 63-65 and Abstract – “the wiper removes slurry as the prophy cup rotates during a dental cleaning procedure to further reduce the quantity of fluid ejected from the surface during the procedure”) for a rotating dental tool (see annotated Fig. 8 and 11 above), the discharge guard (340) including: 
a body member (see annotated Fig. 11 above); and 
a guard element (340) coupled to the body member (see annotated Fig. 11 above), wherein the guard element (340) configured to interact with a discharge material on an outside surface of a treatment cup (200) of the rotating dental tool and prevent the discharge material from building up on at least a portion of the treatment cup (see annotated Fig. 11 above and col. 1, lines 63-65 and Abstract – “the wiper removes slurry as the prophy cup rotates during a dental cleaning procedure to further reduce the quantity of fluid ejected from the surface during the procedure”).
However, Kumar does not disclose that the guard element includes a brush that is configured to interact with the discharge material on the outside surface of the treatment cup, wherein the brush comprises a plurality of bristles extending in a direction transverse to the body member.
Williamson et al. teaches a wiper assembly including a brush (27) including a plurality of bristles (29) configured to loosen particles over a curved surface of a windshield (W) prior to the blade (11) portion of the wiper pass over the windshield (w) in this way preventing clogging (see annotated Fig. 2 and 3, and page 2, line 120 through page 3, line 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Kumar, by adding the brush with the plurality of bristles of Williamson, in order to loosen the particles coming out of the treatment cap before the blade of the guard remove them from outside surface of the treatment cap in this way preventing clogging. 
Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 8784102 B1) in view of Williamson et al. (GB 2132077 A) as applied to claim 2, 12 and 14 above, and further in view of Weinberger et al.  (US 20100186183 A1).
Regarding claims 3 and 13, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 2 and 12 respectively. 
However, Kumar/Williamson does not disclose that the bristles in a first row are staggered with the bristles in a second row. 
Regarding claims 5 and 15, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 4 and 14 respectively. 
However, Kumar/Williamson does not disclose that the bristles are staggered from row to row.  
[AltContent: textbox (Bristles)][AltContent: arrow]
    PNG
    media_image5.png
    546
    672
    media_image5.png
    Greyscale

Weinberger et al. teaches a brush where the rows made of tuft of bristles (71) are staggered form the next row of bristles (see Fig. 1(a) and [0094] – “Bristles 71 are arranged in staggered rows so as to be offset relative to one another.), that by arranging the bristles staggered maximize the ability of the brush to catch and sweep fluids from a surface. Furthermore, the staggering configuration provides a combined strength to the brush capable of removing ice and other material bonded to the surface. 
If Weinberger’s bristles staggering increases the capacity to remove hard material from a surface such as ice or bonded material from the surface. The same result can be expected if the same staggering configuration of the bristles is used on other surfaces such as on the treatment cup using dental treatment material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rows of bristles of Kumar/Williamson, with the staggered rows configuration of Weinberger, in order to maximize the ability to remove hard material from the external surface of the treatment cup during its rotation in this way avoiding the accumulation of such material outside of the treatment cup.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 8784102 B1) in view of Williamson et al. (GB 2132077 A)  as applied to claim 1 and 11 respectively above, and further in view of Jankelson (US 2943343 A).
Regarding claim 10, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
However, Kumar/Williamson does not disclose that at least a portion of the plurality of bristles conforms to a contour of the outside surface of the treatment cup. 
Regarding claim 20, Kumar/Williamson discloses the claimed invention substantially as claimed, as set forth above for claim 11. 
However, Kumar/Williamson does not disclose that at least a portion of the plurality of bristles conforms to a contour of the outside surface of the treatment cup.
Williamson further teaches that the tip of the wiper should contact the surface of the windshield to remove the material on the surface. Furthermore, for the bristles to brush off the dust before the wiper remove the material, it should also contact the surface of the windshield. 
[AltContent: textbox (First resilient coupling arm)][AltContent: textbox (Second resilient coupling arm)][AltContent: textbox (Elongated body member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    386
    489
    media_image6.png
    Greyscale

Jankelson teaches a wiper (35) that conforms to the contour of the outside surface of the treatment cup (see annotated Fig. 5 and 6 above).
Therefore, if Jankelson teaches that the wiper conforms to the contour of the treatment cup, and Williamson teaches that the bristles should contact the surface of the outer surface of the windshield to brush off dirt.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extension of the tip of the guard and brush of Kumar/Williamson, with the extension of the guard that contours the outer surface of the treatment cup of Jankelson, in order to clean completely the outside of the treatment cup. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-10 and 19 of U.S. Patent No. 11051920. Although the claims at issue are not identical, they are not patentably distinct from each other because both are describing a rotating dental tool including a handle, a treatment cup a guard including bristles arranged in a determined quantity of rows and in a determined configuration, and a discharge guard for a rotating dental tool including a body member, a guard member that includes brittles arranged in a determined quantity of rows and in a determined configuration.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claims 6 and 16, the claimed limitations of having second portion of the plurality of bristles angled acutely with respect to the guard is not found in the prior arts of Kumar, Williamson, Weinberger and Jankelson
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772